Title: To John Adams from Nathan Rice, 14 July 1775
From: Rice, Nathan
To: Adams, John


     
      Camp in Dorchester July 14th 1775
      Dear Sir
     
     I have, since I have had the Happiness to see you become a Son of Mars. Should have done myself the Pleasure of writing before this had not I thought your Time was spent in more importance than in reading my Letters. Have been very much tyed since I Entered the Army. Mrs. Adams informs me you complain of the Remissness of your former Correspondence; wish Sir it was in my Power to make up their Deficiency.
     I am much pleased with my Situation in the Army. Have formed the highest Opinion of the Gentlemen whom you have appointed our Generals. Have had but one Opportunity to be in their Company. Should be very happy were you Sir in our military Order. I dare say Sir you would find it a very agreable Situation. We are continually Saluted with the Roar of Cannon, but Familiarity breeds Contempt. Our Army has not the least apprehension from the Enemy. Our Regiment yesterday went on Long Island amidst the Enemies Fire and burnd the Buildings and Hay took off about an 100 Sheep and 20 Head of Cattle lost but one Man. Have lately burnt Browns Building upon the Neck. Should mention many other things, but Major Morgan is waiting by whom I send this. Please to excuse my haste and Errors. Mrs. Adams and little Folks well yesterday. I have entered Adjutant in Genl. Heaths Regiment. I am Sr. your very humble Servant
     
      Nathan Rice
     
    